Citation Nr: 1727359	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left arm and left hand disability, to include numbness, and as due to a cold injury.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT
 
The Veteran does not have a low back disability, a cervical spine disability, a left arm or left hand disability, to include numbness, and as due to a cold injury, or headaches, that was caused by his service.  


CONCLUSION OF LAW

A low back disability, a cervical spine disability, a left arm or left hand disability, to include numbness, and headaches, were not shown in service and are not related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back disability, a cervical spine disability, a left arm or left hand disability, to include numbness, and headaches, due to his service.  In his claim, received in March 2009, the Veteran indicated that he had "arthritis, numbness of the left arm, and numbness of the left hand" that began in March 2003, with treatment beginning in February 2005.  See Veteran's claim (VA Form 21-526), received in March 2009.  

The Board first notes that additional medical evidence has been received following the January 2013 statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. §  20.1304 (c) (2016).  See Morton v. Principi, 3 Vet. App. 508, 509 (1992) (evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  Accordingly, a remand for RO consideration is not required.

In March and April of 2009, the Veteran filed his claims.  In August 2010, the RO denied the claims.  The Veteran has appealed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Service treatment records do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in July 1972, shows that his head, neurological system, upper extremities, and "spine, other musculoskeletal" were clinically evaluated as normal.  See also December 1972 statement of medical condition (in which the Veteran indicated that there had not been any change in his medical condition since his separation examination report).  

As for the post-service medical evidence, it includes a service examination report, dated in March 1977, apparently performed in association with Reserve or National Guard service.  This examination report shows that his head, neurological system, upper extremities, and "spine, other musculoskeletal" were clinically evaluated as normal.   In the associated "report of medical history," he specifically denied having a history of frequent or severe headache, head injury, "arthritis, Rheumatism, or bursitis," recurrent back pain, or a "painful or 'trick' shoulder or elbow."  He stated that his usual occupation was as a machine operator.  

The other post-service medical evidence consists of VA and non-VA medical reports, beginning in 1995.  This evidence shows that in July 1995, the Veteran sought treatment for low back pain after lifting a trailer that morning so that he could hook it up to a truck.  See July 1995 report from the Pitt County Memorial Hospital PCMH).  

VA progress notes show that in 2005, the Veteran sought treatment for right hand weakness and numbness, to include an inability to an inability to adduct his right fifth finger, with a "cool" feeling in the tips of his right third, fourth, and fifth fingers.  He denied numbness or pain.  He also reported having neck pain.  He denied headache.  His problem list included "pain in joint involving shoulder region, and low back pain.  His diagnoses included right rotator cuff tear.  A EMG (electromyograph)/NCV (nerve conduction velocity) study of the right upper extremity was noted to be abnormal, with electrophysiologic evidence of a mild active right cervical radiculopathy.  (all emphasis added).  He was noted to be a brick mason operator, and to have a past medical history of low back pain.

A PCMH treatment report, dated in September 2006, shows that the Veteran reported that he had been in a MVC (motor vehicle collision) in which his seat broke and he fell backward.  He indicated he had mild back pain "like it normally does," and that his neck did not currently hurt.  A ROS (report of symptoms) indicates that he had a headache.  His past medical history was noted to include low back pain.  The diagnoses were muscle spasm of back, and headache.  

A VA progress note, dated in September 2006, notes complaints that included headache, chronic low back pain, and "cervical radiculopathy-type symptoms."  He stated that his back and neck symptoms were much worse since his motor vehicle accident.

A November 2006 VA progress note states that the Veteran is a brick mason/labor/machine operator, and that basically, this requires significant heavy lifting, hold bricks at near shoulder level, and fine manipulations of the hand.  An MRI (magnetic resonance imaging)) study for the cervical spine contains an impression noting mild spinal canal stenosis at C5-6 and C6-7 due to disc osteophyte complexes with superimposed disc bulges, moderate narrowing of the left neural foramen at C6-7, and moderate narrowing of the right neural foramen at C5-6.

A March 2007 VA progress note includes a problem list that notes low back pain, and DJD (degenerative joint disease) of the cervical spine.  The Veteran complained of back and shoulder pain.  He was noted to be followed in the orthopedic clinic for neck pain and arm symptoms (bilateral shoulder impingement was noted the previous month), and to have a numbness in ulnar distribution in both arms that is dependent on position.  He was also noted to have an old rotator cuff tear of the right arm, and previous treatment with injections that had helped his bilateral shoulder symptoms. 

Thereafter, VA progress notes and private reports show that the Veteran received a number of treatments for symptoms that included headache, neck pain, bilateral shoulder symptoms, left arm pain, and bilateral cubital tunnel syndrome.  There is a notation of DJD of the lumbar spine, dated in October 2008.  A January 2010 VA report notes complaints of headaches following a 2006 motor vehicle accident. 
A March 2010 VA EMG for the upper extremities was normal.  A March 2011 VA report notes complaints of left arm numbness, with a previous MRI of the cervical spine not showing an offending agent, and a normal EMG/NCS (nerve conduction study).  

A VA mental disorders disability benefits questionnaire (DBQ) dated in April 2017, shows that the Veteran reported a history of working in construction (two masonry companies) between approximately 1987 and 2006, with duties that included machine operator.  

The Board finds that the claims must be denied.  The Veteran was not treated for any relevant symptoms during service, nor was he afforded any relevant diagnoses.  None of the claimed conditions were not shown upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

There is no evidence to show arthritis involving any claimed joint within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

None of the claimed conditions were not shown upon service examination (apparently performed in association with National Guard or Reserve duty) in March 1977, over four years later.  During that examination, the Veteran affirmatively denied having frequent or severe headaches, or recurrent back pain.  

Thereafter, the evidence indicates that the Veteran started work in construction for about 19 years (i.e., from about 1987 to 2006).  See April 2017  VA mental disorders DBQ.  His duties during that time included working as a brick mason machine operator.  This position apparently required significant heavy lifting, holding bricks at near shoulder level, and fine manipulations of the hand.  See e.g., November 2006 VA progress note.  This evidence of heavy physical labor tends to indicate that his subsequently-diagnosed joint conditions are not related to his service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be taken of facts of universal notoriety that are not subject to reasonable dispute). 

With regard to the claim for a low back disability, the earliest post-service medical evidence of treatment for any relevant symptoms is dated in 1995, approximately 22 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  This report shows that the Veteran stated that he had low back pain after lifting a trailer, and it therefore suggests an intercurrent injury.  The Veteran was involved in a motor vehicle accident in 2006, with associated complaints of increased back pain.  In 2008 he was noted to have arthritis of the lumbar spine.  

With regard to the other claims on appeal, the earliest post-service medical evidence of treatment for any relevant symptoms is dated in 2005, approximately 32 years after separation from service.  Maxson.  Specifically, in 2005, there was a finding of cervical radiculopathy.  As previously noted, the Veteran was involved in a motor vehicle accident in 2006, with an associated complaint of headache.  See also January 2010 VA report (noting complaints of headaches following a 2006 motor vehicle accident).  In 2007, he was first noted to have arthritis of the cervical spine.

There is no competent opinion in support of any of the claims.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case involving back and cervical spine disabilities that are related to his service, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While veterans are competent to report such symptoms as headaches and numbness, the Board notes that for all claims, the Veteran has not specifically asserted that he has had any relevant ongoing symptoms since his service.  See e.g., Veteran's claim (VA Form 21-526) received in March 2009 (claiming left arm and left hand pain with an onset in May 2003).  To the extent that the Veteran has claimed a left arm and left hand disability related to cold exposure, he has not provided any details of this incident, nor is there any in-service evidence of treatment for exposure to cold.  There is no medical evidence associating either a left arm or a left hand disability with exposure to cold.  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion in support of any of the claims on any basis.   

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a low back disability, a cervical spine disability, a left arm and left hand disability, to include numbness, and headaches, that were caused by his service.  Accordingly, the Board finds that the weight of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, from a review of the service treatment records the Veteran is not shown to have been treated for any relevant symptoms during service.  There is no assertion of ongoing symptomatology since service for any of the claims, and the earliest date upon which any of the claimed conditions is shown is in 1995 (about 22 years following separation from service).  There is no competent opinion in support of any of the claims.  Therefore, examinations and opinions are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159  (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that service connection is warranted for any of the disabilities on appeal.  The Veteran suggested in a May 2010 statement that his service treatment records should show cold weather exposure during service, and should describe neck and back problems in service.  However, as discussed above, the service treatment records do not show this treatment, a subsequent physical examination several years after service does not show any of the claimed disabilities, and no record of the disabilities on appeal is of record for decades after service.  Likewise there is no medical opinion of record even suggesting any of the claimed conditions either began during or was otherwise caused by the Veteran's military service.  As such, his conclusory statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Service connection a low back disability, a cervical spine disability, a left arm and left hand disability, to include numbness, and headaches, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


